EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic correspondence with Thomas Sexton on October 07, 2020 as well as the email correspondence on January 28, 2021.

The application has been amended as follows:
In the Title
ORDER ACCEPTING DEVICE, ORDER ACCEPTING METHOD, AND ORDER ACCEPTING PROCESS 

In the Claims
4. (Currently Amended): The order accepting device according to Claim 1, wherein 
the presenter code is further configured to cause at least one of said at least one processor to present a second form in which the second object is further arranged, the second object being related to the second product, and a degree of similarity, showing how similar the second product is to the first product, being higher than a predetermined standard for comparison. 

6. (Currently Amended): The order accepting device according to Claim 5, wherein 
and is more than the amount of the first product.

15. (Currently Amended): The order accepting device according to Claim 13, wherein 
the presenter code is further configured to cause at least one of said at least one processor to present a second form in which the second object is further arranged, the second object being related to the second product, and a degree of similarity, showing how similar the second product is to the first product, being higher than a predetermined standard for comparison. 

17. (Currently Amended): The order accepting device according to Claim 16, wherein 
the cart manager code is further configured to cause at least one of said at least one processor to automatically drop into the electronic cart the second product in an automatically-determined amount, wherein the automatically-determined amount is closest to the amount of the first product and is more than the amount of the first product.




9acquiring from the database at a first time of the order accepting process and in response to a first product being added to an electronic cart by a user:
 A) a first bonus to be provided on condition that an order for the first product is placed, wherein the first bonus corresponds to a first e-commerce compensation, and 
B) a second bonus to be provided on condition that an order for a second product is placed, wherein the second product is similar to and substitutable for the first product and the second bonus corresponds to a second e-commerce compensation; 
calculating a first degree of advantage of the first bonus and a second degree of advantage of the second bonus; 
determining, based on the calculating, that the second bonus is more advantageous than the first bonus; 
presenting to the user, at a second time of the order accepting process after the first time and in response to the calculating, a form in which a first object related to the first product and a second object related to the second product are arranged with the first object near the second object, wherein the form includes: i) information about the first product, and ii) a message indicating that the second bonus is worth more than the first bonus, and wherein the message and the second object are arranged between the information and the first object; 
accepting an order for the first product when the first object is selected by the user; and 
adding the second product to the electronic cart and deleting the first product from the electronic cart when the second object is selected by the user, the order accepting process thereby 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The 35 U.S.C. §112(a) rejection of claim 12 has been withdrawn in light of Applicant’s amendments and arguments.
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the applicant’s invention. 

Claims 1, 3-7 and 10-12 are allowable over 35 U.S.C. §103 as follows:
The most relevant prior art made of record includes previously cited Kreiner et al. (US 2014/0297460 A1), in view of previously cited Shirai et al. (US 2003/0167206 A1), in further view of previously cited Bhosle et al. (US 9,189,811 B1). Kreiner teaches at least one memory configured to store computer program code (Kreiner, [0020]); and at least one processor configured to access said at least one memory, read said computer program code, and operate as instructed by said computer program code (Kreiner, [0020] and [0035]), said computer program code including: acquirer code configured to cause at least one of said at least one processor to acquire and compare at a first time, in response to a first product being added to an electronic cart by a user (Kreiner, [0029], [0034], [0021], and [0035]): a first bonus to be provided on condition that an order for the first product is placed (Kreiner, [0034]), and a second bonus to be provided on condition that an order for a second product is placed, wherein the second product is  (Kreiner, [0029], [0034], and [0035]); and cart manager code configured to cause at least one of said at least one processor to add the second product to the electronic cart and to delete the first product from the electronic cart when the second object is selected by the user, thereby saving time and effort of the user to replace, in the electronic cart, the first product with the second product (Kreiner, [0029], [0034], and [0035]).
Shirai teaches the first bonus corresponding to a first e-commerce compensation (Shirai, [0028], [0030], [0033] and Fig. 1); the second bonus corresponding to a second e-commerce compensation (Shirai, see at least: [0030], [0030], and [0033]); presenting when it is determined as a result of comparison at the first time that the second bonus is more advantageous than the first bonus, to the user at a second time after the first time a form in which a first object related to the first product and a second object related to the second product are arranged, wherein the form includes: i) information about the first product, and ii) a message indicating that the second bonus is worth more than the first bonus (Shirai, [0028], [0030], [0032], Fig. 1 and Fig. 3); and accepting an order for a the first product at a third time after the second time (Shirai: Fig. 3).
Bhosle teaches presenting a form in which a first object related to the first product and a second object related to the second product are arranged with the first object near the second object, and wherein the message and the second object are arranged between the information and the first object (Bhosle, see at least: Col. 6 Ln. 65-67 & Col. 7 Ln. 1, Col. 7 Ln. 62-67 & Col. 8 Ln. 1-8, Col. 8 Ln. 27-30 and Fig. 5).


Cited NPL reference U (cited 10/07/2020 in PTO-892) teaches recommending products based on products a user has added to an online shopping cart during a session, but does not teach or suggest the claimed invention.
 
The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art as combining various references from the totality of evidence to reach the combination of features as claimed would be a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
It is thereby asserted by Examiner that, in light of the above and further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Claims 13-20 are allowable over 35 U.S.C. §103 as follows:
The most relevant prior art made of record includes previously cited Kreiner et al. (US 2014/0297460 A1), in view of previously cited Shirai et al. (US 2003/0167206 A1), in further view of previously cited Bhosle et al. (US 9,189,811 B1). Kreiner teaches at least one memory 
Shirai teaches the first bonus corresponding to a first e-commerce compensation (Shirai, [0028], [0030], [0033] and Fig. 1); the second bonus corresponding to a second e-commerce compensation (Shirai, see at least: [0030], [0030], and [0033]); comparison code configured to cause at least one of said at least one processor to: calculate a first degree of advantage of the first bonus and a second degree of advantage of the second bonus (Shirai, Fig. 3 reference numbers S5 and S9), and determine that the second bonus is more advantageous than the first 
Bhosle teaches presenting a form in which a first object related to the first product and a second object related to the second product are arranged with the first object near the second object, and wherein the message and the second object are arranged between the information and the first object (Bhosle, see at least: Col. 6 Ln. 65-67 & Col. 7 Ln. 1, Col. 7 Ln. 62-67 & Col. 8 Ln. 1-8, Col. 8 Ln. 27-30 and Fig. 5).
Kreiner, Shirai, and Bhosle do not teach or suggest, alone or in combination, the recited limitations without reliance on improper hindsight bias.

Cited NPL reference U (cited 10/07/2020 in PTO-892) teaches recommending products based on products a user has added to an online shopping cart during a session, but does not teach or suggest the claimed invention.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art as combining various references from the totality of evidence to reach the combination of features as claimed would be a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/A.E.W./Examiner, Art Unit 3684                 
                                                                                                                                                                                                      

                                                                                                                                                                                                                                                                                                                                                    
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3684